Title: From Benjamin Franklin to William Strahan, 19 August 1784
From: Franklin, Benjamin
To: Strahan, William


				
					Dear Friend
					Passey, Augt. 19th. 1784
				
				I recieved your kind Letter of Apl. 17. You will have the goodness to place my delay in answering to the Account of Indisposition & Business, & excuse it. I have now that letter before me; and my Grandson whom you may formerly remember a little Scholar of Mr. Elphinson’s, purposing to set out in a day or two on a visit to his Father in London, I set down to scribble a little to you, first reccommending him as a worthy young Man to your Civilities and Counsels.
				You press me much to come to England; I am not without strong Inducements to do so; the Fund of Knowledge you promise to communicate to me is an Addition to them, and no small one. At present it is impracticable. But when my Grandson returns, come with him. We will then talk the matter over, and perhaps you may take me back with you. I have a Bed at your service, and will try to make your Residence, while you can stay with us, as agreeable to You if possible, as I am sure it will be to me.—
				You do not “approve the Annihilation of profitable Places, for you do not see why a Statesman who does his Business well, should not be paid for his Labour as well as any other Workman.” Agreed. But why more than any other Workman? The less the Salary the greater the Honor. In so great a Nation there are many rich enough to afford giving their time to the Public, And there are, I make no doubt, many wise and able Men who would take as much Pleasure in governing for nothing as they do in playing Chess for nothing. It would be one of the noblest of Amusements.— That this Opinion is not Chimerical the Country I now live in affords a Proof, its whole Civil and Criminal Law Administration being done for

nothing, or in some Sense for less than nothing, since the Members of its Judiciary Parliaments buy their Places, and do not make more than three per Cent, for their Money, by their Fees and Emoluments, while the legal Interest is Five; so that in Fact they give two per Cent to be allow’d to govern, and all their time and trouble into the Bargain. Thus Profit, one Motive for desiring Place, being abolish’d, there remains only Ambition; and that being in some degree ballanced by Loss, you may easily concieve that there will not be very violent Factions and Contentions for such Places; nor much of the Mischief to the Country that attends your Factions, which have often occasioned Wars, & overloaded you with Debts impayable.—
				I allow all the Force of your Joke upon the Vagrancy of our Congress. They have a right to sit where they please, of which perhaps they have made too much Use by shifting too often.— But they have two other Rights; those of sitting when they please, and as long as they please, in which methinks they have the advantage of your Parliament; for they cannot be dissolved by the Breath of a Minister, and sent packing as you were the other day, when it was your earnest desire to have remained longer together.—
				You “fairly acknowledge that the late War terminated quite contrary to your Expectation.” Your expectation was ill founded; for you would not believe your old Friend, who told you repeatedly that by those Measures England would lose Her Colonies, as Epictetus warn’d in vain his Master that he would break his Leg. You believ’d rather the Tales you heard of our Poltronery & Impotence of Body & Mind. Do you not

remember the Story you told me of the Scotch Serjeant, who met with a Party of Forty American Soldiers, and tho’ alone disarm’d them all and brought them in Prisoners: A Story almost as Improbable as that of the Irishman, who pretended to have alone taken and brought in Five of the Enemy, by surrounding them. And yet, my Friend, sensible and Judicious as you are, but partaking of the general Infatuation, you seemed to believe it.— The Word general puts me in mind of a General, your General Clarke, who had the Folly to say in my hearing at Sir John Pringle’s, that with a Thousand British Grenadiers he would undertake to go from one end of America to the other and geld all the Males partly by force and partly by a little Coaxing. It is plain he took us for a Species of Animals very little superior to Brutes. The Parliament too believ’d the Stories of another foolish General, I forget his Name, that the Yankies never felt bold. Yankey was understood to be a sort of Yahoo, and the Parliament did not think the Petitions of such Creatures were fit to be recieved and read in so wise an Assembly. What was the consequence of this monstrous Pride and Insolence? You first send small Armies to Subdue us, believing them more than sufficient, but soon found yourselves obliged to send greater; these whenever they ventured to penetrate our Country beyond the Protection of their Ships, were either repulsed and obliged to scamper out, or were surrounded, beaten, and taken Prisoners. An American Planter who had never seen Europe, was chosen by us to Command our Troops and continu’d during the whole War. This Man sent home to you, one after another, five of your best Generals, baffled, their Heads bare of Laurels, disgraced even in the Opinion of their Employers. Your Contempt of our Understandings in Comparison with your own appeared to be not much better founded than that of our Courage, if we may judge by this Circumstance, that in whatever Court of Europe a Yankey Negociator appeared, the wise British Minister was routed put in a passion, pick’d a

quarrel with your Friends, & was sent home with a Flea in his Ear.— But after all my dear Friend, do not imagine that I am vain enough to ascribe our Success to any superiority in any of those Points. I am too well acquainted with all the Springs and Levers of our Machine, not to see that our human means were unequal to our undertaking, and that if it had not been for the Justice of our Cause, and the consequent Interposition of Providence in which we had Faith we must have been ruined. If I had ever before been an Atheist I should now have been convinced of the Being and Government of a Deity. It is he who abases the Proud & favors the Humble! May we never forget his Goodness to us, and may our future Conduct manifest our Gratitude.—
				But let us leave these serious Reflections and converse with our usual Pleasantry. I remember your observing once to me, as we sat together in the House of Commons, that no two Journeymen Printers within your Knowledge had met with such Success in the World as ourselves. You were then at the head of your Profession, and soon afterward became a Member of that Parliament. I was an Agent for a few Provinces and now act for them all. But we have risen by different Modes. I as a Republican Printer, always lik’d a Form well plaind down; being averse to those overbearing Letters that hold their Heads so high as to hinder their Neighbours from appearing. You as a Monarchist chose to work upon Crown Paper, and found it profitable; while I work’d upon Pro-patria (often indeed call’d Fools-Cap) with no less advantage. Both our Heaps hold out very well, and we seem likely to make a pretty good days Work of it. With regard to Public Affairs, (to continue in the same stile) it seems to me that the Compositors in your Chapel do not cast off their Copy well, nor perfectly understand Imposing. Their Forms too are continually pester’d by the Outs, and Doubles, that are not easy to be corrected. And I think they were wrong in laying aside some Faces, and particularly certain Head-pieces, that would have

been both useful and ornamental. But, Courage! The Business may still flourish with good Management; & the Master become as rich as any of the Company—
				By the way, the rapid Growth and extension of the English language in America, must become greatly Advantageous to the Booksellers, & holders of Copy Rights in England. A vast audience is assembling there for English Authors, ancient, present and future, our People doubling every twenty Years; and this will demand large, and of course profitable, Impressions of your most valuable Books. I would therefore If I possessed such rights, entail them, if such a thing be practicable, upon my Posterity; for their Worth will be continually Augmenting. This may look a little like Advice, and yet I have drank no Madeira these Ten Months. The Subject however leads me to another thought, which is, that you do wrong to discourage the Emigration of Englishmen to America. In my piece on Population, I have proved, I think, that Emigration does not diminish but multiplies a Nation. You will not have fewer at home for those that go Abroad. And as every Man who comes among us, and takes up a piece of Land, becomes a Citizen, and by our Constitution has a Voice in Elections and a share in the Government of the Country, why should you be against acquiring by this fair Means a Repossession of it, and leave it to be taken by Foreigners of all Nations and Languages who by their Numbers may drown and stifle the English, which otherwise would probably become in the course of two Centuries the most extensive Language in the World, the Spanish only excepted. It is a fact that the Irish Emigrants and their Children are now in Possession of the Government of Pensilvania, by their Majority in the Assembly, as well as of a great part of the Territory; and I remember well the first

Ship that brought any of them over. I am ever, my dear Friend, Yours most Affectionately
				
					B Franklin
					W. Strahan, Esqr.— Copy—
				
			